         Case 1:19-cv-24166-FAM Document 1-1 Entered on FLSD Docket 10/09/2019 Page 1 of 1
JS44 (Rev.06/17) FLSD Revised 06/01/2017                                                   CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules ofcourt. This form, approved by the Judicial Conference ofthe United States in September 1974, is required for the use oi the Clerk of Court for the purpose
ofinitiating the civil docket sheet- (SUF. mTRllCTIONS ON NEXT PAGE OF THIS FORM.)^<yT\CE-. Attorneys MUST Indicate All Re-filed Cases Below.
I.(a) PLAINTIFFS mALEY DACOSTA                                                                                                DEFENDANTS XHE CITY OF HIALEAH;JESUS "JESSE'
                                                                                                                                                         MENOCAL,JR.

  (b) County of Residence of First Listed Plaintiff Miami-Dade                                                                County of Residence of First Listed Defendant Miami-Dade
                                  (EXCEI'l'IN U.S. I'UINm-r CASES)                                                                                           (IN (I.S. I'lAINTIEECASES ONLY)
                                                                                                                              NOTE:                      IN LAND CONDEMNATION CASES, USE THE LtXATION OF
                                                                                                                                                         THE TRACT OF LAND INVOLVED.
  (C) Attorneys(Eirm Name. Address, and Telephone Number)                                                                     Attorneys (IfKnown)

   Anthony M. Georges-Pierre, Remer & Georges-Pierre, PLLC,44 W.                                                              Christine L. Welstead, Bowman and Brooke LLP,Two Alhambra
   Flagler Street, #2200, Miami,FL 33130,(305)416-5000                                                                        Plaza, Suite 800, Coral Gables, FL 33134,(305)995-6097
(d)Check County Where Action Arose: 0.miami- dade □ monroe □ broward □ palm beach □ martin □ sr. lucie □ indian river O okeechobee □ highlands

II. BASIS OF JURISDICTION                                 (Place an "X" in One Box Only)                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfor Plaintiff)
                                                                                                                         (For Diversity Cases Only)                                            and One Box for Defendant)
□ I     U.S. Qovemmem                   vQ 3                         Federal Question                                                                  PTF      DEF                                                PTF    DEF
           PlaintifT                                  (l/.S. Covernmeni Not a Parly)                                Citizen of This Stale              □ 1      □ 1       Incorporated or Principal Place          □ 4      □4
                                                                                                                                                                          ofBusiness In This State

Q 2     U.S. Covemment                       □4                       Diversity                                     Citizen of Another Slate           □ 2      0 2       Incorporated and Principal Place         □ 5     □ 5
           Defendant                                  (Indicate Citizenship of Parlies in Item HI)                                                                            ofBusiness In Another State

                                                                                                                    Citizen or Subject ofa             Q 3      0 3       Foreign Nation                           □ 6     0 6
                                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an "A"' In One Box Only)                                                              Click here for: Natuie ufSuil Code Descriptions
           CONTRACT                                                  TORTS                                             FORFEITURE/PENALTY                         BA NKRUPTCY                        OTHER STATUTES

□ I to Insurance                             PERSONAL INJURY                   PERSONAL INJURY                      □ 625 Drug Related Seizure           □ 422 Appeal 28 USC 158               □ 375 False Claims Act
□ 120 Marine                           □ 310 Airplane                       n 365 Personal Injury •                       ofProperty 21 USC 881          □ 423 Withdrawal                      □ 376 Qui Tarn (31 USC
□ 130 Miller Act                       □ 315 Airplane Product                          Product Liability            □ 690 Other                                   28 USC 157                         3729 (a))
□ 140 Negotiable Instrument                  Liability                      □ 367 Health Care/                                                                                                 □ 400 State Reapportionment
D ISO Recovery ofOverpaymcnt           D 320 Assault, Libel &                         Pharmaceutical                                                           PROPERTY RIGHTS                 □ 410 Antitrust
       & Enforcement of Judgment                  Slander                         Personal Injury                                                        □ 820 Copyrights                     □ 430 Banks and Banking
O 151 Medicare Act                     □ 330 Federal Employers'                   Product Liability                                                      □ 830 Patent                         □ 450 Commerce
O 152 Recovery of Defaulted                       Liability                 □ 368 Asbestos Personal                                                      [—1835 Patent - Abbreviated
                                                                                                                                                           ' New Dnig Application             □ 460 Deportation
       Student Loans                   □ 340 Marine                                   Injury Product                                                     □ 840 Trademark                      □ 470 Racketeer Influenced and
       (Excl. Veterans)                □ 345 Marine Product                           Liability                                 LABOR                          SOCIAL SECURITY                  Corrupt Organizations
n 153 Recovery ofOverpayment                  Liability                      PERSONAL PROPERTY □710 Fair Ubor Standards                                  □ 861 HIA(l395fO                     □ 480 Consumer Credit
       of Veteran's BcneDis            □ 350 Motor Vehicle                  □ 370 Other Fraud                                                            □ 862 Black Lung (923)               □ 490 Cable/Sat TV
n 160 Stockholders' Suits              n 355 Motor Vehicle                  □ 371 Truth in Lending                  □ 720 Labor/Mgmt. Relations          □ 863 DIWC/DIWW (405(g))             □ 850 Securities/Commodities/
□ 190 Other Contract                         Product Liability              □ 380 Other Personal                    □ 740 Railway Labor Act              □ 864 SSID Title XVI                      Exchange
O 195 Contract Product Liability       n 360 Other Personal                           Property Damage               □ 751 Family and Medical             □ 865 RSI (405(s))                   □ 890 Other Statutory Actions
n 196 Franchise                              Injury                         □ 385 Property Damage                          Leave Act                                                          □ 891 Agricultural Acts
                                       n 362 Personal Injury ■                        Product Liability             □ 790 Other Labor Litigation                                              □ 893 Environmental Matters
                                                  Med. Malpractice                                                  □ 791 Empl. Ret. Inc.                                                     □ 895 Freedom of Information
       REAL PROPERTY                           CIVIL RIGHTS                   PRISONER PETITIONS                           Security Act                       FEDERAL TAX SUITS                    Act
Q 210 LandCondemnation                 S) 440 Other Civil Rights               Habeas Corpus:                                                            □ 870 Taxes (U.S. Plaintiff          □ 896 Arbitration
n 220 Foreclosure                      □ 441 Voting                         □ 463 Alien Detainee                                                                  or Defendant)               □ 899 Administrative Procedure
□ 230 Rent Lease & Ejectment           □ 442 Employment
                                                                            1—1 510    Motions     to    Vacate                                          □ 87_l_ JRS_—Third Party 26            Act/Review or Appeal of
                                                                            •■4 Sentence                                                                     ' USC 7609
                                       1—1443 Housing/
□ 240 Torts to Land                    ^ Accommodalions
                                                                                  Other:                                                                                                           Agency Decision
                                                                                                                                                                                              1-1 950 Constitutionality of State
□ 245 Ton Product Liability            □ 445 Amer. w/Disabilities - □ 530 General                                          IMMIGRATION                                                             Statutes
□ 290 All Other Real Property                     Employment                □ 535 Death Penalty                     □ 462 Naturalization Application
                                       □ 446 Amer. w/Disabilities - □ 540 Mandamus & Other                          □ 465 Other lininigralion
                                                  Other                     □ 550 Civil Rights                             Actions
                                       □ 448 Education                      □ 555 Prison Condition
                                                                               560 Civil Detainee-
                                                                            □ Conditions of
                                                                               Confinement
V. ORIGIN                     (Place an "X" in One Box Only)
Q I Original                2 Removed         □ 3 Re-fil^        □ 4 Reinstated           □    5        Transferred from        □    6 Multidistricl
                                                                                                                                                                  Appeal to
       Proceeding                                     (S ee VI                                          another district             Litigation          □                            □ 8    Multidistricl        Remanded from
                               fr om State                               or
                                                                                                        (specijy)                    Transfer                     District Judge             Litigation      □9   Appellate Court
                               Court                  below)                Reopened
                                                                                                                                                                  from Magistrate           - Direct
                                                                                                                                                                                            File

VI. RELATED/                                  (See instructions): a) Re-filed Case                 dYES i^NO                           b) Related Cases nVES ^ NO
RE-FILED CASE(S)                                                  JUDGE:                                                                                          DOCKET NUMBER:

                                              Cite the U.S. Civil Statute under which you are fi ling and Write a Brief Statement of Cause (Do not cite jtirisdicilonal statutes unless diversia):
VII. CAUSE OF ACTION 42 U.S.C. Section 1983
                                              LENGTI^^TOIA^i^^^^a^^stimated^forbot[^ide^^t^ntir^ase2
VIII. REQUESTED IN                                  CHECK IF THIS IS A CLASS ACTION
                                                                                                                                                                      CHECK YES only if demanded in complaint:
                                              □                                                                        DEMAND S
       COMPLAINT:                                   UNDER F.R.C.P. 23
                                                                                                                                                                  JURY DEMAND:                   ^ Yes            □No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                                   SIGNATURE OF ATTORNEY OF RECORD




FOR OFFICE USE ONLY
RECEIPT#                               AMOUNT                         IFP                        JUDGE                                             MAG JUDGE
